DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 9/16/21.  Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (JP 2005-349452A, cited in IDS filed 4/15/21).
Regarding claim 1, Inoue teaches a back spray system for lubricating a shot sleeve of a die casting machine, comprising:
a shot sleeve (fig 1, plunger sleeve 6);

a groove (figs 2-3, grooved portion 12a) surrounding said shot rod (figs 2-3); and
a collar (figs 2-3, ring-shaped member 10) surrounding said groove (figs 2-3);
said shot rod having a shot rod hole (fig 2, supply passage 12) through the length of said shot rod (fig 2);
said groove having at least one groove hole connected to said shot rod hole (fig 2, the intersection of grooved section 12a and supply passage 12 shown in fig 2 is construed as a groove hole);
said collar having a predetermined number of collar holes in communication with said groove (paragraph [0015], set number of discharge holes) and positioned circumferentially about said collar (fig 3, discharge holes 15, predetermined intervals, paragraph [0016-0017]), and
lubricant (paragraph [0001]), having been supplied to said shot rod hole, flowing through said at least one groove hole into said groove, and then being released from said groove through said collar holes to a space between said plunger tip and said shot sleeve (see below), and
said groove (figs 2-3, groove portion 12a) being formed by providing two-ring shaped members (fig 2, left portion of fitting portion 13a to the left of the groove 12a and right portion of fitting portion 13a to the right of the groove 12a, construed as two-ring shaped members) on a surface of said shot rod (fig 2, fitting portion 13a is on front end surface of said shot rod).
	Note that the limitation directed to the lubricant “having been supplied to said shot rod hole, flowing through said at least one groove hole into said groove, and then being released from said groove through said collar holes to a space between said plunger tip and said shot sleeve” are limitations directed to the use of the system.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2114(I) and (II).  Inoue teaches the use of lubricant (paragraph [0001]) and the structure of the lubricant supply passage 12 connected by a groove hole to grooved section 12a, which is connected to discharge holes 15, to apply lubricant between a sleeve and plunger tip, thus meeting the structure implied by the claim.

	Regarding claim 4, Inoue teaches said collar is located behind said plunger tip (fig 2, ring-shaped member 10 is behind plunger tip 8).

Regarding claim 6, Inoue teaches an injection piston (fig 2) used in combination with a shot sleeve (intended use limitation, MPEP 2114(II), Inoue teaches plunger sleeve 6), comprising:
a plunger tip (plunger tip 8);
a shot rod (plunger rod 13) connected to said plunger tip (fig 2, connected via coupling 9);
a groove (figs 2-3, grooved portion 12a) surrounding said shot rod (figs 2-3); and
a collar (figs 2-3, ring-shaped member 10) surrounding said groove (figs 2-3);
said shot rod having a shot rod hole (fig 2, supply passage 12) through the length of said shot rod (fig 2);
said groove having at least one groove hole connected to said shot rod hole (fig 2, the intersection of grooved section 12a and supply passage 12 shown in fig 2 is construed as a groove hole);
said collar having a predetermined number of collar holes in communication with said groove (paragraph [0015], set number of discharge holes) and positioned circumferentially about said collar (fig 3, discharge holes 15, predetermined intervals, paragraph [0016-0017]);

said groove (figs 2-3, groove portion 12a) being formed by providing two-ring shaped members (fig 2, left portion of fitting portion 13a to the left of the groove 12a and right portion of fitting portion 13a to the right of the groove 12a, construed as two-ring shaped members) on a surface of said shot rod (fig 2, fitting portion 13a is on front end surface of said shot rod).
	Note that the limitation directed to the lubricant “having been supplied to said shot rod hole, flowing through said at least one groove hole into said groove, and then being released from said groove through said collar holes to a space between said plunger tip and said shot sleeve” are limitations directed to the use of the system.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2114(I) and (II).  Inoue teaches the use of lubricant (paragraph [0001]) and the structure of the lubricant supply passage 12 connected by a groove hole to grooved section 12a, which is connected to discharge holes 15, to apply lubricant between a sleeve and plunger tip, thus meeting the structure implied by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue.
Regarding claims 2 and 7, Inoue teaches wherein said collar (ring-shaped member) has eight collar holes (paragraph [0015], 8 to 24 discharge holes, note MPEP 2131.03, where a prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, the endpoint 8 of the range 8 to 24 discharge holes is sufficient specificity, thus anticipating the claim).
Alternatively, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Carr (US 3,613,772, previously cited).
	Regarding claim 3, Inoue is quiet to the at least one groove hole comprises at least two groove holes.
	Carr teaches an injection piston provided with automatic lubrication at any location in an injection chamber (abstract).  Carr teaches, in figures 2-3, lubricant flowing through slots 34 A and B (corresponding to the claimed groove holes), which fills an annular groove 42 (corresponding to the claimed groove), and flows radially outward to ducts 44A and 44B (corresponding to the claimed discharge holes) along the sides of the circumferential wall (col 2 line 67 - col 3 line 10).
	It would have been obvious to one of ordinary skill in the art to modify Inoue to include at least two groove holes, as Carr shows that lubricant can flow through two slots to fill the annular groove, and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04(VI)(B).

	Regarding claim 8, Inoue teaches wherein under said collar is a channel with at least two holes connected to said shot rod hole (see rejection of claim 3 above, Inoue teaches under said collar is the grooved section, which is a channel, connected to the supply passage through a hole, and Carr shows that a grooved section can be connected to the supply passage through two slots, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04(VI)(B)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Sandercock (US 5,076,343, previously cited).
	Regarding claim 5, Inoue teaches a lubricant and pressurized air (note that being atomized is an intended use of the apparatus, MPEP 2114(II), Inoue teaches pressure applied to the lubricant by pressure feed air, paragraph [0028]).
Inoue is quiet to the lubricant being lubricating oil.
Sandercock teaches a lubrication system for the plunger of a die cast machine (abstract).  Air pressure line applies pressurized air to a lube tank containing a lubricating fluid such as oil (col 2 lines 50-60).  Lubricant from the lubrication system is distributed through lube groove 18 on to the outer surface of the tip (col 4 lines 9-20, fig 3).
It would have been obvious to one of ordinary skill in the art to substitute oil for the lubricant of Inoue, as the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive.
The claims have been amended to include “said groove formed by providing two ring-shaped members on a surface of said shot rod.”  Applicant argues that Inoue fails to disclose said limitation.
The examiner disagrees.  Inoue discloses a groove 12a in the fitting portion 13a of the shot rod.  The portion of the fitting 13a to the left of the groove (see fig 2) can be construed as a first ring-shaped member, and the portion of the fitting 13a to the right of the groove (see fig 2) can be construed as a second ring-shaped member.  Note that the fitting portion 13a appears to be cylindrical, having a circumferential groove 12a, thus separating two halves of the fitting portion 13a, each being ring-shaped.
For clarity on visualizing how a circumferential groove on a cylindrical portion would thus define two ring-shaped members, see drawings 2 and 3 of Katsumi et al (JP 2010-269319A, cited in IDS filed 4/15/21).  In figure 3, the cross-section shows a supply groove 16 and o-rings 23 and 24 on an extending portion of chip body 11.  The portions of the body to the left and to the right of each groove is ring-shaped, as seen in drawing 2.  Also see Sandercock (US 5,076,343, previously cited), fig 3, which shows a circumferential groove 18.  The portion of the plunger tip to the left of the groove, and to the right of the groove, are ring-shaped members.  Similarly with Miki (US 5,350,007) figs 3 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Sandercock (US 5,076,343, previously cited), Katsumi et al (JP 2010-269319A, cited in IDS filed 4/15/21), and Miki et al (US 5,350,007) discussed above.  Werner et al (US 2012/0180973) teaches a depression (20) that can be evacuated, but can also be used for introduction of a lubricant (paragraph 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735